Title: To George Washington from Brigadier General Nathanael Greene, 1 August 1776
From: Greene, Nathanael
To: Washington, George

 

Dear Sir
Camp on Long Island Augt 1. 1776 4 O’Clock P.M.

The fleet reported coming in this morning consists of about forty Sail, Tenders and all, they are now off new Uttrich Shore—pilots have gone down to bring them up—The dispute subsisting between an Officer in Col. Littles Regt & Col. Varnums I hope is in a fair way to be Accomodateed. In to days Orders a Regt of General Wadsworths Brigade is orderd on this Island. if they can have Tents it will be much ⟨th⟩e best. I am with all due respect your Excellency most Obedient Servt

N. Greene

